PER CURIAM.
This case is before the court on petition for enforcement of an order made by the Board against the respondent labor organization, 126 NLRB No. 41. The case presented is one under Section 8(b) (4) (A) and (B). 29 U.S.C.A. § 158(b) (4) (A) and (B) (1956). The factual pattern of the case is very much like that outlined in our decision in N.L.R.B. v. Brewery and Beer Distributor Drivers, etc., 3 Cir., 281 F.2d 319. In this instance, however, the facts proved against the union are even stronger than in that case. The decree is in proper form and an order for enforcement will be issued upon presentation.